 In the MatterofWILLIAM SHOE CO., INC. AND WINGATE,INC.andBOOT&SHOE WORKERS UNION OF THEA. F. OF L.Case No. C-361.-Decided April 13, 1938Shoe ManufacturingIndustry-Settlement:agreementto reinstateemployees,give back pay, andcomply withAct-Order:entered on stipulation.Mr. Edmund J. Blake,for the Board.Mr. Walter M. Espowicli,Haverhill, Mass., for the respondents.Mr. Spurgeon AvakianandMr. Allan H. Lind,of counsel to theBoard.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the Boot and Shoe Workers Union ofthe.A. F. of L., herein called the Union, the National Labor RelationsBoard, herein called the Board, by A. Howard Myers, Regional Di-rector for the First Region (Boston, Massachusetts) issued its com-plaint dated September 24, 1937, against the William Shoe Co., Inc.,Haverhill,Massachusetts, and the Wingate, Inc., Newton Junction,New Hampshire, herein called the respondents, alleging that the re-spondents had engaged and were engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (3), and (5)and Section 2 (6), and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.The complaint alleged in substancethat the respondents were owned, controlled, operated and managedby the same persons; that the respondents entered into and carried outan agreement, arrangement, or plan to lock out and discharge all theproduction employees of the respondent William Shoe Co. at its plantinHaverhill, Massachusetts, and to transfer all its operations to theplant of the respondent Wingate, Inc., at Newton 'Junction, NewHampshire, with the purpose and intent of avoiding, evading, andescaping the responsibilities, obligations, and provisions of a contractbetween the Union and the respondent William Shoe Co., and ofavoiding the duty to bargain collectively with the Union ; and thatpursuant to the agreement, arrangement, or plan, the respondentWilliam Shoe Co., on specified dates in the months of June and July563 564NATIONAL LABORRELATIONS BOARD1937, discharged 62 named employees, and at all times since respond-ents have refused to employ said employees.Copies of the complaintand of notice of hearing were duly served on the respondents and theUnion.On September 29, 1937, the respondents filed separate answers,denying the agreement, arrangement, or plan alleged in the complaint,denying that the operations of the respondent William Shoe Co. hadbeen transferred from its plant in Haverhill to the plant of the Win-gate, Inc. in Newton Junction, and denying that the employees of therespondentWilliam Shoe Co. in Haverhill had been discharged.Pursuant to the notice, a hearing on the complaint was held inHaverhill, Massachusetts, on September 30, 1937, before Robert Gates,the Trial Examiner duly designated by the Board. The Board andthe respondents were represented by counsel and participated in thehearing.' Full opportunity to be heard, to examine and cross-examinewitnesses, and to produce evidence bearing upon the issues wasafforded to all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On January 10, 1938, the Trial Examiner filed his IntermediateReport, in which he found that the respondents had engaged in unfairlabor practices affecting commerce within the meaning of Section 8(1), (3), and (5) and Section 2 (6) and (7) of the Act. The respond-ents filed separate exceptions to the Intermediate Report and re-quested an opportunity to argue the exceptions before the Board.OnFebruary 23, 1938, counsel for the respondents orally argued theexceptions before the Board in Washington, D. C.Upon the basis of the Trial Examiner's findings of fact in his Inter-mediate Report, a stipulation was entered into on-April 8, 1938, be-tween counsel for the Board and counsel for the respondent.Thisstipulation was agreed to by the Union in a separate agreement. Thestipulation and agreement are hereby made part of the record andeffect a settlement of the case.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE RESPONDENTS AND THEIR BUSINESSThe William Shoe Co., Inc., was incorporated in Massachusetts onDecember 19, 1933 and has its principal office and plant in Haverhill,Massachusetts.Until on or about July 21, 1937, it was engaged inthe manufacture of women's novelty shoes.The principal raw ma- DECISIONS AND ORDERS565terials used, leather, findings, blackings, cloth, and heels, were pur-chased almost entirely within Massachusetts, but about 90 per centof its finished products were sold to buyers in other States.The Wingate, Inc., was incorporated in New Hampshire on April14, 1937,.and has its principal office and plant in Newton Junction,New Hampshire. It manufactures women's novelty shoes.About'60to 80 per cent of the principal raw materials used, leather, findings,blackings; cloth, and heels, are purchased outside of New Hampshire,and about 90 per cent of the finished products are sold to buyers inother States.All the stock in each respondent is owned by Albert A. Brenner, whois president of both, and William E. Connolly, who is treasurer ofboth.We find that the operations of the respondent constitute a continu-ous flow of trade, traffic and commerce among the several States.H. THE BASIS OF THE SETTLEMENTThe above-mentioned stipulation provides as follows :WHEREAS chargeshaving beenfiled in this proceeding by theBoot & ShoeWorkers'Union of the American Federation ofLabor through Michael F.Lynch, anda complaint having beenissued thereonby theRegional Director for the First Region onSeptember24, 1937, whichcomplaint was, together with a no-tice of hearing,duly served upon the respondents,and a hearinghaving beenheld beforea Trial Examiner of the Board on Sep-tember 30, 1937 at Haverhill,Massachusetts,and the said TrialExaminer having made an Intermediate Report on January 10,1938,IT ISHEREBY STIPULATEDAND AGREED by andbetween William ShoeCompany, Inc. and Wingate,Inc., (here-inafter called the respondents),and the National Labor Rela-tions Board that :1.The findingsof fact of the Trial Examiner in his saidIntermediate Report datedJanuary 10,1938, are expressly madea part of this stipulation,and upon such facts the Board shallenter an Order in this case.2.Said Order shallprovide asfollows :Pursuant to Section 10, subdivision(c) of the National LaborRelationsAct, the National Labor Relations Board herebyOrders thatthe respondents and its officers and agents shall:(1)Cease and desist from interfering with, restraining, or co-ercing its employees in the exerciseof the rightto self-organiza-tion, to form,join, or assist labor organizations,to bargaincollectively through representatives of their own choosing, and 566NATIONALLABOR RELATIONS *BOARDto engagein concerted activities, for the purposeof collectivebargaining or other mutual aid or protection,as guaranteed inSection 7 of the National Labor Relations Act;(2)Cease and desist from, discouraging membership in anylabor organization of their employees by discrimination in regardto hire or tenure of employment or any term or condition ofemployment.(3)Take the following affirmative action which the Boardfinds will effectuate the policies of the Act :(a)Pay the sum of Twenty-five Hundred Dollars ($2500.) tothe discharged employees named in Schedule A of the said Inter-mediate Report in settlement for any .loss of pay they have suf-fered by reason of their discharge, said sum to be distributed byA. Howard Myers, Regional Director for the First Region, inproportion to the loss in earnings of the said employees;(b)Offer the same or equivalent employment at respondents'plant in Newton Junction, New Hampshire, to all such employeesnamed in Schedule A of the said Intermediate Report who havenot been offered, within sixty (60) days from the service of thisOrder, any other regular and substantially equivalent employ-ment, and offer at their Newton Junction plant the same orequivalent employment to not more than five (5) of the employeesnamed in Schedule A, immediately upon the service of this Order;(c)Post notices to their employees in conspicuousplaces oneach floor of their Newton Junction plant stating (1) that re-spondents will cease and desist in the manner aforesaid, (2) thatsuch notices will remain posted for a period of at least thirty (30)consecutive days from the date of posting;(d)Notify the Regional Director for the First Region withinten (10) days from the service of this Order and report in writ-ing setting forth in detail the manner and form in which theyhave complied herewith.3.The further maintenance of the respondents' plant atNewton Junction, New Hampshire, shall not be deemed per se aviolation of the National Labor Relations Act or of the Board'sorder.4.The Board's Order may be embodied in a Decree of anyUnited States Circuit Court of Appeals.ORDERUpon the basis of the above stipulation, the findings of fact of theTrial Examiner in his Intermediate Report of January 10, 1938, andupon the entire record in the case, and pursuant to Section 10 (c) ofthe DECISIONS AND ORDERS567Board orders that the William Shoe Company, Inc., andWingate,Inc., its officers,agents, successors and assigns,shall :1.Cease and desist :(a)From in any manner interfering with, restraining,or coercingits'employees in the exerciseof the rightto self-organization,to form,join, or assistlabor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties, for the purpose of collective bargaining or other mutual aid orprotection,as guaranteed in Section 7 of the National Labor RelationsAct ;(b)From in any manner discouraging membership in any labororganization of their employees by discrimination in regard to.hireor tenure of employment or any term or condition of employment.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Pay the sum of Twenty-five Hundred Dollars ($2500.) to thedischarged employees named in Schedule A of the said IntermediateReport, which is hereafter set forth,in settlement for any loss of paythey have suffered by reason of their discharge, said sum to be dis-tributed by A. Howard Myers, Regional Director for the FirstRegion,in proportion to the loss in earnings of the said employees;(b)Offer the same or equivalent employment at respondent's plantin Newton Junction, New Hampshire, to all such employees named inSchedule A of the said Intermediate Report, which is hereafter setforth, who have not been offered within sixty (60) days from theservice of this order, any other regular and substantially equivalentemployment, and offer at their Newton Junction plant the same orequivalent employment to not more than five(5) of the employeesnamed in Schedule A, immediately upon the service of this order;(c)Post notices to their employees in conspicuous places on eachfloor of their Newton Junction plant stating(1) that respondents willcease and desist in the manner aforesaid; (2) that such notices willremain posted for a period of at least thirty(30) consecutive daysfrom the date of posting;(d)Notify the Regional Director for the First Region within ten(10) days from, the service of this order and report in writing settingforth in detail the manner and form in which they have compliedherewith.80618-38-von yr--37 568NATIONAL LABOR RELATIONS BOARDSCHEDULE AEmployees discharged by William Shoe Company, Inc.June 18, 1937:Boucher, MauriceDesmaris, EdmondIueule, Frank.Ratte, GeorgeStrykowski, JohnSweeney, MathewSweeny, RobertJune 22, 1937:Adams, KennethDaniels, ArthurGoyette, JosephMead, Joseph J.Petreshe, AdamWalukeiuch, AlexWhittier, FredJuly 14, 1937:Adronowitch, KurtAudkonis, JamesBecksha, StanleyBessi, MarioDemerritt, CharlesDemerritt, LeslieKulich, JohnKulich, JulesKulich, MikeKuliesh, StanleyPutis,WalterSamson, FrankSchena, AlfredSpero, JamesTurner, StanleyYeskelevitch, RokasJuly 15, 1937:Faubert, LarryRousseau, JosephJuly 16, 1937:Ambrose, BenjaminBenkus, JosephBromovitch, ChrisBurnham, HarleyCarlin, L.Lakin, SamuelMenard, PaulPayette, AdelardPayette, GeorgePayette, NereePiquetts,MarionScribner, J. HaroldSpero, GeorgeSpinelli, GenaroJuly 17, 1937:Descoteaux, FelixTuck, CharlesJuly 20, 1937:Bateman, RaymondDiCesare, HenryDiCesare,WilliamGeorge, JamesMoynihan, JohnPage, RobertTashian, HarryJuly 21, 1937:Diburro, VirginiaFiorella,HelenKachuck, SophieKahelis, T.Lessard, BerthaZacharchuck, Catherine